On Petition for Rehearing.
Per Curiam.
The appellee in this cause has filed what purports to be a petition for a rehearing. It wholly fails to respond to the requirements of rule thirty-seven of this court, for the reason that it is nothing more than a general statement to the effect that the judgment of the court on the former hearing was erroneous. In fact, the paper which is denominated a “petition” is but an extended argument wherein the appellee reiterates, and attempts more fully to support the reasons given in his original brief, in opposition to a reversal of the judgment of the lower court. A petition for a rehearing, in this court, is a pleading, and should not be an argument; and in order that it may conform to the rule .of appellate practice, *490as it seem® to be settled by repeated adjudications of this court, it must state specifically tbe errors which the petitioner considers the court committed in the result reached in the former, hearing, and general statements, or assertions, that the decision is erroneous, will not suffice. An applicant for a rehearing should include in his petition all the grounds upon which he bases his claim for a rehearing, and those not included therein, will be deemed by the court to have been waived, and will not be considered. The .alleged petition herein, for the reasons which we have stated, does not comply with the rule as required, and consequently presents no question for review. It is therefore overruled.